Citation Nr: 1527069	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-33 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 




INTRODUCTION

The Veteran had active military service from July 1976 to July 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his November 2012 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  However, in a June 2014 statement, the Veteran withdrew his request for a Board hearing.  Therefore, the Veteran's Board hearing request is deemed to have been properly withdrawn.  


REMAND

Regrettably, the Board finds that additional development is required before the Veteran's claims on appeal are decided.  The Veteran has asserted that he has neck and back disabilities as a result of a January 1977 motor vehicle accident (MVA) during his active service.  He has asserted that he has experienced neck and back pain since the time of that accident.  In the alternative, the Veteran has asserted that his back disability is a result of an altered gait resulting from his service-connected residuals of a pelvic fracture.    

A review of the service treatment records (STRs) shows that the Veteran was in fact involved in a MVA in January 1977, at which time he was reported to have a concussion and a broken pelvis.  Within three weeks of his MVA, the Veteran was seen in medical for complaints of back pain.  The Veteran was seen for treatment of reported back pain on several occasions thereafter.  

In April 2010, the Veteran was afforded a VA examination.  At that time, the Veteran reported his in-service MVA and resulting back pain.  The examiner diagnosed degenerative joint disease and degenerative disc disease of the lumbar spine.  The examiner opined that his back disabilities were not caused by, or a result of, the in-service MVA as the Veteran's lumbar spine X-rays were normal at that time.  The examiner did not provide additional rationale for the conclusion reached.

In June 2010, the Veteran was afforded another VA examination.  At that time, he again reported his in-service MVA.  The examiner confirmed the diagnosis of degenerative joint disease and degenerative disc disease of the lumbar spine and diagnosed degenerative disc disease of the cervical spine.  The examiner opined that the Veteran's back disabilities were not the normal progression of a back disability as lumbar spine X-rays in service were normal and because the disability was age-related.  The examiner opined that the Veteran's neck disability was not caused by, or the result of, his in-service MVA as the STRs were silent for a neck disability.  

The Board finds that the April 2010 and June 2010 VA opinions are inadequate for adjudication purposes.  In this regard, the examiners relied mainly on the absence of medical findings in the STRs to support the negative conclusions reached.  However, it appears that the examiners failed to consider the Veteran's report that he has experience neck and back pain since his MVA during active service.  Additionally, while the Veteran's lumbar spine X-rays in service were normal, there was evidence indicating the Veteran received fairly regular treatment for back pain while in active service.  Additionally, as noted above, the Veteran has asserted that his current back disability may be the result of an altered gait caused by his service-connected residuals of a pelvic fracture.  However, there is no indication from the record that an adequate opinion addressing secondary service connection was provided.  As the opinions are inadequate, they cannot serve as the basis of a denial of entitlement to service connection.  

Thus, the Veteran should be afforded a new VA examination to determine the nature and etiology of all currently present neck and back disabilities.  Also on remand, current treatment records should be identified and obtained, prior to a final decision in this appeal.

Finally, the Board notes that further notice is needed to comply with the notice requirements for secondary service connection claims.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2014).
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with notice as to the issue of entitlement to service connection for a back disability, to include as secondary to a service-connected disability.  38 C.F.R. §§ 3.310, 3.159 (2014); Allen v. Brown, 7 Vet. App. 439 (1995); 38 U.S.C.A. § 5103(a) (West 2014).

2.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

3.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise, who has not previously examined him, to determine the nature and etiology of his neck and back disabilities.  The claims file must be made available to, and reviewed in its entirety by, the examiner.  Any indicated studies should be performed. 

Based on the examination results and review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified neck and back disabilities are etiologically related to the Veteran's active service or had their onset within one year of his separation from active service. 

The examiner should also opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified back disability was caused or chronically worsened by a service-connected disability, to specifically include an altered gait resulting from the Veteran's service-connected residuals of a pelvic fracture.  The rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination report(s) and medical opinions comport with this remand, and undertake any other development found to be warranted.

5.  Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

No action is required of the Veteran until he is notified by VA.  However, he does have an obligation to cooperate to ensure the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the determination made, and his failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument concerning this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded prompt treatment.  The law requires that remands by the Board and the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

